Citation Nr: 1451208	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee disability prior to December 7, 2010, in excess of 30 percent from February 1, 2012 to September 4, 2014. 

2.  Entitlement to a rating in excess of 10 percent for left knee disability prior to August 6, 2013, and in excess of 30 percent from October 1, 2014.  

3.  Entitlement to a compensable rating for right knee scarring.  

4.  Entitlement to a compensable rating for left knee scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for right and left knee degenerative arthritis and assigned a 10 percent rating for each knee, and which granted service connection for right knee scarring and left knee scarring, assigning each a noncompensable rating.  In July 2011, a 100 percent rating was assigned for right total knee replacement from December 7, 2010 to February 1, 2012, from which a 30 percent rating was assigned.  In a November 2014 rating decision, that rating was increased to 60 percent, effective September 5, 2014.  In September 2013, a 100 percent rating was assigned for status post total left knee replacement, effective from August 6, 2013, and a 30 percent rating was assigned for it effective from October 1, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record, including a September 2013 rating decision found on VBMS, shows that the RO has considered medical records which are not in the Veteran's permanent claims record and which are relevant to the claims on appeal.  Experience suggests that those records are being held in a temporary folder housed at the RO.  Those records, which include treatment records from Pinnacle Orthopaedics from July 30, 2013 through August 5, 2013, must be associated with the Veteran's claims folder.   

Additionally, there are now August and October 2014 VA examination reports, shown on VBMS, which are relevant to the claims at issue and which have not been considered in conjunction with the claims at issue.  Since the case is being remanded to obtain the Pinnacle treatment records, any additional relevant medical records which have not been provided to VA should be secured for the record, all evidence which has not been considered by the RO since its most recent supplemental statement of the case in February 2012 should be considered by the RO, and a new supplemental statement of the case should be issued if its action is not completely favorable to the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the permanent claims folder all medical records considered by the RO in September 2013, to include the treatment records from Pinnacle Orthopaedics from July 30, 2013 through August 5, 2013, as well as any other records which have been submitted.  Any evidence held in a temporary claims folder at the RO should be merged into the permanent claims folder.  Any additional relevant medical records of treatment which the Veteran has received which have not been provided to VA should be obtained.   

2.  Thereafter, readjudicate the Veteran's pending claims in light of all evidence added to the record since the February 2012 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



